COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  OLGA GOMEZ ACOSTA,                              §
  RAYMUNDO GOMEZ, OLGA                                          No. 08-16-00295-CV
  GOMEZ CHAVEZ, ROSA MARIA                        §
  GOMEZ ROMERO,                                                   Appeal from the
  GREGORIO OROZCO, FIDEL                          §
  MANUEL OROZCO and LUZELENA                                    Probate Court No. 1
  MELENDEZ,                                       §
                                                              of El Paso County, Texas
             Appellants/Cross-Appellees,          §
                                                                  (TC# 84-P01364)
  v.                                              §

  VICTOR H. FALVEY,                               §

             Appellee/Cross-Appellant.            §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.         We further order that

Appellee/Cross-Appellant recover from Appellants/Cross-Appellees and their sureties, if any, see

TEX.R.APP.P. 43.5, on the judgment and all costs of this appeal, for which let execution issue.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF JUNE, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.